Citation Nr: 1124454	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a cervical spine disorder to include headaches. 

4.  Entitlement to service connection for left first toe arthritis and bunion, to include as secondary to service connected fractures of the 2nd thru the 5th metatarsals of the left foot, including mid-foot arthritis.  

5.  Entitlement to an increased evaluation for fractures of the 2nd thru the 5th metatarsals of the left foot, including mid-foot arthritis, currently evaluated as 10 percent disabling. 

6.  Entitlement to a temporary total convalescence rating following left foot surgery on October 23, 2009.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1983 to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for tinnitus and for TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder and headaches are not related to service. 

2.  Left first toe arthritis and bunion disorder was manifested more than one year after service and is not related to service or to service connected disability.  

3.  The manifestations of the Veteran's fractures of the 2nd thru the 5th metatarsals of the left foot with mid-foot arthritis are no more than moderate in degree.  

4  The Veteran's October 23, 2009 left foot surgery was unrelated to a service-connected disability and has not been shown to relate to the Veteran's service-connected fractures of the 2nd thru the 5th metatarsals of the left foot, did not require at least one month of convalescence and there were no severe postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder to include headache have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for left first toe arthritis and bunion, to include as secondary to service connected left tarsal, metatarsal bones have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for the assignment of an increased evaluation beyond 10 percent for fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5283, 5284 (2010).  

4.  The criteria for a temporary total convalescence rating following left foot surgery on October 23, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.30 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 regarding service connection for TMJ, a letter sent to him in June 2009 regarding service connection for a cervical spine disorder to include headaches, and a letter sent in November 2009 regarding an increased evaluation and a temporary total rating.  Each letter fully addressed all notice elements and was sent prior to the initial RO decision in the matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records and private treatment records.  Next, specific VA medical examinations and opinions pertinent to the issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's service connected disorder and also provided adequate opinions for making nexus determination.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with  respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Evidence

The Veteran claims that service connection is warranted for a cervical spine disorder to include headaches related to his military service and that service connection is warranted for left first toe arthritis and bunion, to include as secondary to his service-connected left foot disorder.  As to the claim for a cervical spine disorder to include headaches, he states that he underwent trauma to the head when he was in an automobile accident while in service and that he also had a head injury when he slipped and fell in service.  Regarding the left first toe arthritis and bunion, he indicates that he injured his left foot during the motor vehicle accident which occurred during his service and he has also contended that the disorder is secondary to service connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis.  

The service treatment records show that at entrance in November 1982, examination of the spine was normal as was neurological evaluation.  Examination of the feet revealed moderate pes planus which was asymptomatic.  In April 1984, the Veteran was treated for a laceration with hematoma to the back of the head.  It was noted that he was mountain climbing when he slipped and fell to the ground and struck his head.  He reported that he did not lose consciousness.  Examination showed a one inch laceration in the area of the occipital.  The wound was cleaned and sutured.  X-rays were normal.  In September 1986, the Veteran was seen for recheck fractures of the left wrist, right elbow and left foot sustained in August in Ohio.  It was noted that he was seen at a civilian hospital.  It was noted that X-rays showed fracture of the 2nd thru 4th metatarsals.  The finding was multiple fractures.  

After service, private records show that in April 1995, the Veteran complained of headaches.  It was noted that the Veteran had a cataract removed from his right eye and that with the implant, his headaches went away and headaches were not part of the picture.  

The Veteran was examined by VA in April 1995.  X-rays of the skull showed a healing fracture of the nasal bones and X-rays of the left foot showed no abnormality.  The examiner diagnosed, status post, metatarsal head fractures two through five, left foot.  

The Veteran was examined by VA in August 2009.  He reported having neck problems since the motor vehicle accident in 1986.  He stated that he hit his head on the dashboard.  He reported since time he has had neck pain and stiffness as well as headaches one to two times a week.  It was noted that VA X-rays were reported as normal and an MRI showed mild left C3-C4 neural foraminal narrowing secondary to osteophytes.  The Veteran's history was noted.  He was examined.  No abnormal findings relating to the cervical spine were noted.  The diagnosis was, muscular tension headaches.  The examiner opined that it is less likely as not that that the cervical spine complaints are caused by or the result of military service.  The rationale was that although the MRI of the cervical spine showed abnormality of the left osteophyte formation causing mild neural foraminal narrowing, the Veteran's symptoms are not consistent with such an abnormality.  It was noted that his symptoms involve tightening neck muscles associated with headache consistent with muscular tension headaches.  The examiner stated that the physical findings of the cervical spine were normal including range of motion and therefore the Veteran's headaches including neck stiffness is less likely as not caused by or related to his military service.  

In August 2009, the Veteran underwent left foot surgery at a private facility.  On October 23, 2009, the Veteran underwent a modified McBride bunionectomy, left with an Austin osteotomy of the first left metatarsal at the Lincoln Surgical Hospital.  Private records show that on October 30, 2009 the dressing was changed and post op X-rays were taken.  Instructions were reviewed with the Veteran and it was noted that he was healing well.  A dressing was applied and he was to return in one week.  On November 6, 2009 his dressing was changed and all sutures were removed.  It was noted that he was healing well and that he was comfortable.  There were no unusual signs noted.  His dressing was applied and he was to return in one week.  On November 12, 2009 the dressing was changed and post op X-rays were taken.  His instructions were reviewed with him and it was noted that he was healing well and that he was comfortable.  The examiner stated that there were no unusual signs noted.  VA records show that on November 19, 2009, he was treated at a VA facility for an unrelated disorder.  On November 30, 2009 the private examiner noted the surgery site was well healed with excellent surgical results.  

The Veteran was examined by VA in December 2009.  His medical records were reviewed and his medical history was documented.  Swelling of the 1st metacarpal was noted.  X-rays showed degenerative change at the first metatarsophalangeal joint, with small bunion formation and with the remainder well preserved.   

The Veteran was examined by VA in May 2010.  The examiner reviewed the claims file and the medical records.  The Veteran was examined.  It was noted that prior X-rays showed a mild amount of first metatarsal arthritis.  The examiner opined that the Veteran has demonstrated the bunion has gone due to surgical correction and that there is some mild arthritis of the 1st metatarsal.  The examiner stated that the pain that the Veteran has is most likely related to this arthritis and that based on the description of the injury involving the 2nd through 5th metatarsals, as well as the fact that they have healed to the point that that he could not identify them on radiographs, he felt it was less likely that the Veteran's arthritis is specifically related to that injury.  In a June 2010 addendum, the examiner stated that in addition there was no basis for aggravation.  


A.  Entitlement to service connection for a cervical spine disorder to include headaches. 

The Board finds that the evidence does not support a finding that the Veteran's cervical spine disorder with headaches is related to his military service.  His service treatment records do not show treatment for a head injury at the time of the automobile accident that occurred in 1986; however he did sustain an injury to the head in 1984.  It is noted that he was originally treated for the motor vehicle accident at a private hospital for his injuries and those records are not in the file.  However, the Veteran is competent to attest to having sustained injuries to the head during the accident and the Board finds his assertions to be credible.  He has consistently related the history of his injuries in the file.  Thus an inservice event is supported by the record.  Additionally he has been diagnosed with muscle tension headaches and an MRI has confirmed a cervical spine disorder.  Thus the record must show a medical nexus between the Veteran's service and the current findings. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence.  It has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here a VA examiner has opined that the current findings are not related to the Veteran's service.  The opinion was reached after a review of the file and examination of the Veteran.  The examiner offered rationale for his finding.  The opinion is highly probative and stands uncontradicted in the record.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder and headaches to active duty, despite his contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's diagnosed disorders and active duty service.  In fact, as noted, a VA examiner has stated that there is no relationship between the disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.  

The Board has considered the lay statements reported by the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his cervical spine disorder with headaches is the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his cervical spine disorder with headaches and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.  As he is found to be not competent as to this consideration, a discussion on credibility is not necessary.  

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of cervical spine disorder with headaches until 2009, many years after service, weighs heavily against the claim.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran reported in 1995 that he had headaches but that they stopped after he had eye surgery.  As such, the Board finds that his statements are not credible and the probative evidence is against the claim based on continuity of symptomatology. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The preponderance of the evidence is against finding that the Veteran has a cervical spine disorder with headaches etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

B.  Entitlement to service connection for left first toe arthritis and bunion, to include as secondary to service connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis.  

The Veteran is seeking service connection for left first toe arthritis and bunion, to include as secondary to his service connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis left tarsal, metatarsal bones with mid-foot arthritis.  Upon review of the file, the Board finds that the evidence does not support a finding that service connection is warranted.  

As to direct service connection, there is no indication in the record that the Veteran injured his 1st toe in service.  Neither is there a finding of arthritis in service on within the first post service year.  While the evidence reveals that the Veteran currently suffers from for left first toe arthritis and bunion, the competent, probative evidence of record does not etiologically link this disability to his service or any incident therein.  As noted, service treatment records are silent regarding any complaints or findings for left first toe arthritis or bunion during service.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has not reported that he had problems with the 1st metatarsal since service.  He reported in October 2009 that he had begun experiencing swelling of the big toe and bunion.  This occurs more than 20 years following his separation from service.  

The Veteran also contends that his left first toe arthritis and bunion is secondary to his service connected left tarsal, metatarsal bones with mid-foot arthritis.  For purposes of establishing secondary service connection, there a current disorder, left first toe arthritis and bunion, and the Veteran has a service connected disorder of fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis.  

However, despite his contentions, the Veteran has neither produced nor identified evidence showing that his service-connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis either caused or aggravated the left first toe arthritis and bunion. 

On the other hand, a VA examiner has concluded that the left first toe arthritis and bunion is not related to the service-connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.  Absent competent evidence showing that left first toe arthritis and bunion is related to the Veteran's, fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis service connection on a secondary basis must be denied.

The Board has considered the Veteran's statements concerning the etiology of his left first toe arthritis and bunion.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to state whether left first toe arthritis and bunion is related either to service or to his service-connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left first toe arthritis and bunion, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Evaluation for Fractures of the 2nd thru the 5th Metatarsals of the Left Foot with Mid-foot Arthritis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

The Veteran seeks an increased evaluation for his service-connected fractures of the 2nd thru the 5th metatarsals of the left foot, with mid-foot arthritis, now evaluated as 10 percent disabling.  His disorder is rated under DC 5283.  Under that code, moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran was examined by VA in December 2009.  His medical records were reviewed.  He complained of pain for which he takes ibuprofen with some relief.  He also complained of swelling, redness, stiffness and lack of endurance.  He reported flare-ups 1 to 3 times a month.  He indicated that he could stand for 3 to 8 hours with short rest periods and could walk 2 blocks.  Examination showed no evidence of painful motion, tenderness, instability or abnormal weight bearing.  There was evidence of swelling of the 1st metacarpal.  X-rays showed degenerative change at the first metatarsophalangeal joint, with small bunion formation and with the remainder well preserved. 

In May 2010 the Veteran was examined by VA.  This examination was to evaluate his 1st left metatarsal complaints.  During the examination it was noted that the Veteran had left foot pain in the first metatarsal.  He reported that he had difficulty after his surgery and could stand for 30 minutes to an hour and walk approximately four to five blocks.  The examiner offered an opinion that the Veteran's pain is due to his 1st metacarpal arthritis and that the 2nd to 5th metatarsals injury had healed to the point that they were unidentifiable on X-rays.  

The evidence of record does not show that the Veteran's left 2nd to 5th toe left metatarsal disability is more than moderate in degree.  He has been shown to experience a range of symptoms including pain and swelling; however these have been attributed to his 1st left metatarsal disorder.  Likewise the arthritis is shown only in that toe, and he is being compensated for arthritis of the mid-foot.  The medical evidence of record does not show the he experienced a limitation of motion, swelling, or weakness of his service-connected disorder.  The Board acknowledges the Veteran's reports of left foot pain with prolonged standing and walking; however, there is no evidence of current deformities.  There is no indication of on-going examination and treatment for the Veteran's service-connected disorder.  Simply put, the evidence does not indicate that the Veteran has manifestations that are moderately severe.  Accordingly, a higher, 30 percent rating, for moderately severe malunion or nonunion of the metatarsal bones is not warranted under Code 5283.  There is also no basis for assignment of a 30 percent rating for moderately severe impairment of the foot under Code 5284.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the Board notes that although the Veteran was noted to experience flare ups, such limitations are best described as moderate in degree and are therefore compatible with the existing 10 percent rating. 

The Board has considered other potentially applicable Diagnostic Code provisions, but finds no basis for awarding a rating in excess of the 10 percent rating currently assigned for the Veteran's disability.  The medical evidence of record do not contain any findings related to pes cavus, Morton's disease, weak foot, hallux rigidus, hammertoes, or any other foot disorder, and pes planus is not shown to be related to the service-connected disability.  See 38 C.F.R. § 4.71, Diagnostic Codes 5276- 5284.  While the medical evidence shows that the Veteran was diagnosed with 1st metatarsal disorder, with arthritis there is no medical evidence relating this disorder to the service-connected disability.  Accordingly, other diagnostic codes relevant to the foot are not for application in this case. 

The Board has considered the Veteran's statements as to the nature and severity of symptomatology.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) and as the symptoms pertain to the disorder that is service-connected.  Although the Veteran has claimed that a higher disability rating is warranted because he experiences pain and swelling, as described above, the currently assigned disability rating takes into account any functional limitation due to pain.  And as reported the symptoms are noted by the VA examiner to be related to a nonservice connected disorder.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence of record does not supports the award of a disability rating in excess of 10 percent for the Veteran's disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating currently assigned, staged ratings are not warranted.  See, Hart, supra.  

Temporary Total Disability Ratings 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).   

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to aid a Veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden at 430.

The record shows that the Veteran is service connected for fractures of the 2nd thru 5th metatarsals of the left foot.  On October 23, 2009, the Veteran underwent a modified McBride bunionectomy, left with an Austin osteotomy of the first left metatarsal at the Lincoln Surgical Hospital.  Private records show that on October 30, 2009 the dressing was changed and post op X-rays were taken.  Instructions were reviewed with the Veteran and it was noted that he was healing well.  A dressing was applied and he was to return in one week.  On November 6, 2009 his dressing was changed and all sutures were removed.  It was noted that he was healing well and that he was comfortable.  There were no unusual signs noted.  His dressing was applied and he was to return in one week.  On November 12, 2009 the dressing was changed and post op X-rays were taken.  His instructions were reviewed with him and it was noted that he was healing well and that he was comfortable.  The examiner stated that there were no unusual signs noted.  VA records show that on November 19, 2009, he was treated at a VA facility for an unrelated disorder.  On November 30, 2009 the private examiner noted the surgery site was well healed with excellent surgical results.  

Pursuant to the foregoing, a temporary total disability rating cannot be granted for a variety of reasons.  Initially, the surgery in question took place at a time when service connection for only fractures of the 2nd thru 5th metatarsals of the left foot was in effect.  Service connection for the 1st metatarsal or for a bunion disability was not in effect.  Temporary total disability ratings under 38 C.F.R. § 4.30 are only available for surgery or other qualifying treatment for service-connected disabilities.  That being said, in any event, the Veteran was never incapacitated pursuant to his October 23, 2009 surgery and he did not require convalescence.   Compensation under 38 C.F.R. § 4.30 requires that the necessary convalescent period be at least one month.  As such, a temporary total disability evaluation under § 4.30 is not warranted.  


ORDER

Service connection for a cervical spine disorder to include headaches is denied.  

Service connection for left first toe arthritis and bunion, to include as secondary to service connected disability is denied.  

An increased evaluation for fractures of the 2nd thru the 5th metatarsals of the left foot, including mid-foot arthritis beyond 10 percent is denied. 

Entitlement to a temporary total convalescence rating following left foot surgery on October 23, 2009 is denied.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for tinnitus.  The record reflects that he had a head injury in service.  He underwent a VA audiometric examination in August 2009.  The Veteran reported noise exposure from helicopters, rifles and guns.  His DD Form 214 shows that his MOS was electrical/mechanical equipment repairman.  The examiner stated that since the Veteran did not have a hearing loss his complaint of tinnitus required referral to another provider to determine etiology.  When he was examined for his spine complaints in August 2009, the examiner, a physician's assistant, stated that the Veteran complains of tinnitus of both ears.  He went on to state that the etiology of the tinnitus without hearing loss could be of normal variant etiology and is less likely as not caused by or related to the Veteran's military service.  No rationale was provided.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the probative value of a medical nexus opinion is determined by whether it contains a discussion of the medical rationale of the opinion and is based on an accurate factual premise.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds that the opinion offered by the VA clinician is insufficient to make a determination in this claim and thus a remand is required. 

The Veteran seeks service connection for temporomandibular joint syndrome.  He claims that the disorder is related to his inservice injuries.  The record shows that the Veteran has been treated by VA for temporomandibular joint syndrome since October 2008.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and opinion by an appropriate physician would be helpful in resolving the claim.  The RO has not obtained an opinion regarding the etiology of his current temporomandibular joint syndrome.   

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate physician to evaluate his complaints of tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to the etiology of the Veteran's complaints of tinnitus to include whether it is at least as likely or not ( a 50 percent probability or greater) that the complained of tinnitus is related to service.  The examiner should discuss the Veteran's exposure to acoustic trauma in service as well as his head injuries noted in service.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the Veteran for a VA dental examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to the etiology of the Veteran's TMJ to include whether it is at least as likely as not that the currently diagnosed TMJ is related to service.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claims for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


